Citation Nr: 1416024	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  07-38 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from February 1964 to November 1969. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified in support of this claim during a hearing held before the undersigned Veterans Law Judge (VLJ) in January 2011.  In March 2011, the Board remanded this claim to the RO for additional development.  


FINDING OF FACT

A respiratory disorder did not have its onset during active service and is not related to an in-service disease, event, or injury, including asbestos exposure and/or a tonsillectomy.  


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

VA satisfied these duties.  The RO provided the Veteran notice during the course of this appeal, including regarding his asbestos assertion, in letters sent in July 2005, before adjudicating this claim, and April 2006, March 2011 and March 2012.  VA assisted the Veteran by affording him an examination and a hearing, remanding his claim to secure outstanding evidence and afford him another examination, securing the evidence, including service and post-service VA treatment records, and, given the inadequacy of the VA examinations, obtaining a medical opinion.  

The Veteran does not assert that the VCAA notice letters are untimely or inadequate, that the VLJ did not provide sufficient notice at the hearing, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), that there are any additional records that VA should obtain on his behalf, or that the medical opinion is inadequate to decide this claim.  Further, any defect in terms of notice provided at the Board hearing was cured by the subsequent remand, which sought to obtain any evidence that had been overlooked.  The Board thus finds that no further notice or assistance is required. 

II.  Analysis

The Veteran seeks service connection for a respiratory disorder he believes developed in service, secondary either to in-service asbestos exposure while serving in close quarters on the USS Kitty Hawk, or to an in-service tonsillectomy.  

According to a May 2005 written statement, there were asbestos-wrapped pipes on his ships, which often came loose due to neglect.  According to a December 2007 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran's in-service tonsillectomy made him susceptible to upper respiratory disease and led to the development of tuberculosis (TB) and its present complications following service.  According to his hearing testimony, after the tonsillectomy, he had sinus and throat problems and issues with his lungs.  He testified that the asbestos-wrapped pipes were in all three ships on which he served, including the USS Higbee, where he slept, in the galley where he cooked and on shore, in the barracks.  Allegedly, on that ship, he served as a deck hand and commissary person.  He testified that, when the USS Kitty Hawk docked in Bremerton, Washington in 1969, many soldiers, including himself, took early outs as personnel were welding on the ship.  He claims that for six months prior to his early out, he stayed, exposing himself to the welding and asbestos in the shipyard.  He believes the TB he suffered six years after service developed because of this exposure.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.  
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The evidence in the Veteran's claims file and on Virtual VA satisfies the first two elements of the claim for service connection for a respiratory disorder, including current disability and in-service event, but not the third element, or nexus between the two.  

VA treatment records dated since 2005, pulmonary function tests and x-rays conducted since 2006, reports of VA examinations conducted in April 2006 and April 2011, and a December 2013 letter from a VA staff physician in Pulmonary/Critical Care Medicine, establish that the Veteran currently has a respiratory/pulmonary disorder, variously diagnosed, including as rhinosinusitis, chronic obstructive pulmonary disease (COPD), emphysema, chronic bronchitis and laryngitis.  

Service treatment records (February 1964 to November 1969), including the report of separation examination and chest radiograph conducted in September 1969, confirm that the Veteran underwent a tonsillectomy during service, but reflect no complaints of respiratory/pulmonary symptoms or notations of respiratory/pulmonary abnormalities or disorders during active service.  On the chest radiograph, the Veteran's lungs were normal.  

These records do not indicate that the Veteran was exposed to asbestos during active service.  For the sake of further argument only, however, the Board accepts that the exposure occurred as alleged.  The Veteran's service personnel records confirm that the Veteran served on multiple ships, including as a chef/cook, and debarked from the USS Kitty Hawk in Bremerton, Washington, just prior to his discharge.  His documented and reported duties on the ships, both as a cook and deck hand, and his final service on the USS Kitty Hawk during the alleged welding might very well have exposed him to asbestos.

That notwithstanding, the record does not relate any current pulmonary disorder to the Veteran's active service, including the tonsillectomy and/or any asbestos exposure.  Approximately five and a half years after discharge, beginning in June 1975, the Veteran presented complaining of multiple respiratory or pulmonary symptoms, including a productive cough and chest pain on coughing.  He denied a history of having smoked and characterized himself as a lifetime nonsmoker.  It was noted that a TB skin test in August 1974 had been negative.  In July 1975, based on various tests, a physician diagnosed the Veteran with moderately advanced pulmonary tuberculosis, a condition necessitating hospitalization and routine therapy.  This therapy consisted of multiple medications including chemotherapy, an inhaler, B6 and ethambutal.  By September 1975, the Veteran was still complaining of chest pain.  By November 1975, x-rays showed, and doctors noted, some resolution of the right upper lobe infiltrate and the hilar adenopathy.  Doctors recommended refraining from rigorous exercise until February 1976, but the Veteran continued on medication therapy until September 1977.  

Chest x-rays taken in January 1984 showed scattered calcified granulomata consistent with old granulomatous disease.  The radiologist noted the Veteran's history of tuberculosis and indicated that there was no evidence of reactivation.  

In August 2005, during a VA outpatient visit, the Veteran reported shortness of breath.  Chest x-rays taken in September 2005 showed lungs clear of any acute infiltrates and no pleural effusions or pneumothorax.  In April 2006, a VA examiner diagnosed chronic rhinosinusitis.  A spirometry conducted during an August 2006 respiratory consultation revealed a severe obstruction, hyperinflated lung volumes and a moderate diffusion impairment.  Since then, the Veteran has received treatment for the various pulmonary disorders noted above.  

In 2006, during a VA outpatient visit, the Veteran reported that he had been exposed to asbestos in service, had had tuberculosis and was then experiencing shortness of breath, a productive cough and chest pain.  During subsequent visits in 2006, he reported that he had worked as a deck hand and cook during service and had an upper respiratory condition that affected his breathing.  None of the providers who treated the Veteran in response related any respiratory disorder to the Veteran's active service, including the asbestos exposure or duties as a deck hand and cook.

In August 2006, the Veteran reported that he had been having phlegm and sputum production for the last 30 to 35 years, which means these symptoms initially manifested between 1971 and 1976, after service or during the time frame when his TB first became evident.  Medical opinions of record confirm that his respiratory/pulmonary disorders manifested after service.  

In a report of VA examination conducted in April 2006, a VA examiner diagnosed no respiratory/pulmonary disorder representing a residual of the tonsillectomy.  In April 2011, another VA examiner ruled out a relationship between the Veteran's respiratory/pulmonary disorders, characterized as emphysema and COPD, on the following bases: (1) There is no indication of in-service asbestos exposure when working as a cook; (2) There are no x-ray findings of asbestosis; and (3) The Veteran has a history of TB and treatment.

The Board found these opinions inadequate and, as such, referred the Veteran's claims file to a VA physician for a more comprehensive medical opinion.  According to that opinion, dated in December 2013, assuming the veracity of the Veteran's reports, his current pulmonary disorder or symptoms thereof are not related to his time on active service.  The VA physician based this conclusion on the following findings: (1) Multiple post-service reported histories and physicals reveal no effects of asbestos exposure or tonsillitis treatment; (2) Although asbestos exposure has been shown to cause significant pulmonary issues even after long latency periods, such exposure is not an established cause for COPD or chronic rhinosinusitis, first diagnosed in 2006; and (3) Tonsillectomies have not been shown to have a significant clinical impact on the immune system or to cause pulmonary symptoms in the long term.  The VA physician explained that, given the Veteran's August 2006 report of cough, shortness of breath and chest discomfort for 30 to 35 years, the Veteran's pulmonary symptoms more likely than not started when he contracted TB in 1975 and failed to abate completely despite adequate TB treatment.  This physician did not relate the TB to the Veteran's active service.

The Veteran has not submitted a medical opinion refuting that of the December 2013 VA physician.  His assertions are thus the only evidence of record relating a pulmonary disorder to his active service.  The Veteran is competent to report that he began experiencing coughing, chest pain or shortness of breath during active service as these type of symptoms are capable of lay observation.  Because he has no special training or expertise in medicine, however, he is not competent to relate a current pulmonary disorder to such symptoms or otherwise to his active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In any event, the Board finds the December 2013 VA physician's opinion more probative than the Veteran's given the physician's medical training.

Inasmuch as there is no competent and credible evidence relating a pulmonary disorder to the Veteran's active service, the Board concludes that such disorder was not incurred in or aggravated by active service.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   


ORDER

Service connection for a respiratory disorder is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


